DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claim(s) 1-29 is/are pending in the application and have been presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
The Applicant's claim for the benefit of an earlier filing date (11/12/2018) of Provisional Application No. 62/760002 is acknowledged.

Examiner Notes
The Examiner notes in regards the claims reciting “product” at claims 1, 15, and 22 that its appears at least in the specification and drawings that the term product appears to encompass both products and services, and is not limited to items/products, as 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1, 15, and 22 discloses a listing owner user, a contributor user and a consumer user, the Examiner understands a listing owner user would encompasses a business owner or merchant and a consumer user is someone who purchases products or services, however it is unclear what the scope or breadth of the contributor is. For example, it is quite possible for a listing owner to also be a consumer user and for a contributor to also be a listing owner and a consumer user, it creates an issue of indefiniteness because the Examiner is not sure what breadth or scope to assign the term “contributor”, it appears that the term would encompass a single user being the listing owner, the consumer user and the contributor because it’s not clear as to how each user listed is distinct from one another. Therefore the Examiner has interpreted 
Claim(s) 1, 15, and 22 discloses the following limitation, “wherein the contribution record comprises contribution information”, as currently drafted it appears that the contribution record which is apparently just information is comprised of more information making the claim indefinite. If the Applicant is intending to claim specific type of information regarding the product listing then the Applicant should amend to clarify that the contribution record includes those elements, otherwise the claim limitation as currently drafted is indefinite. The Examiner has interpreted “contribution record” to be any information relating to the product listing including user information or product information. Claims 2-14, 16-21, and 23-29 depend from claim 1, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore claims 2-14, 16-21, and 23-29 are also indefinite.
Claim 8 recites, “The reputation network system of claim 1, wherein the reputation network server is configured to calculate a product listing relative reputation rank as a weighted measure of product ratings of product reviews related to the product listing”, it unclear as to what the Applicant means by a weighted measure of product ratings of product reviews related to the product listing, the specification fails to provide an example or explanation of what the weighted measure is referring to, it appears that the product reviews are weighted prior to determining a reputation rank (see at least 
Claim 20 similarly recites, The reputation network system of claim 15, wherein the reputation network server is configured to calculate a product listing relative reputation rank as a weighted measure of product ratings of product reviews related to the product listing, Claim 20 is rejected for the same reasons as claim 8 above.
Claim 9 depends from claim 8, but does not resolve the above issues and inherits the deficiencies of the parent claim(s); therefore claim 9 is also indefinite.
Claim 10 is rejected for similar reasons for reciting, “The reputation network system of claim 1, wherein the reputation network server is configured to calculate a contribution relative reputation rank as a weighted measure of relative reputation ranks of product listings that are related to the contribution record”, it is not clear what the Applicant is intending to claim due to the issues with the terms “weighted measure” and “contribution record”. The claim would seem to make sense if the system was calculating a rank for the contributor based on an aggregate or average ranking of product listings associated with the contributor, however it’s not clear if this is what the 
	 Claim 21 similarly recites, The reputation network system of claim 15, wherein the reputation network server is configured to calculate a contribution relative reputation rank as a weighted measure of relative reputation ranks of product listings that are related to the contribution record, Claim 21 is rejected for the same reasons as claim 10 above.
Claim 11 depends from claim 10, but does not resolve the above issues and inherits the deficiencies of the parent claim(s); therefore claim 11 is also indefinite.

At Claim 9 the Applicant discloses the following mathematical formula for calculating a relative reputation rank for a product listing:
            
                 
                p
                r
                o
                d
                u
                c
                t
                 
                l
                i
                s
                t
                i
                n
                g
                 
                r
                e
                l
                a
                t
                i
                v
                e
                 
                r
                e
                p
                u
                t
                a
                t
                i
                o
                n
                 
                r
                a
                n
                k
                =
                
                    
                        
                            
                                v
                            
                            
                                v
                                +
                                m
                            
                        
                    
                
                r
                 
                +
                 
                
                    
                        
                            
                                m
                            
                            
                                v
                                +
                                m
                            
                        
                    
                
                c
            
        
	Where:
r = a mean value of product ratings of product reviews for the product listing; 
v = a number of reviews for the product listing measured by relative weight; 
m = an amount of reviews required to reach statistical significance measured by relative weight; 
c = a mean value of product ratings of product reviews for similar product listings.

	The equation further sets forth a variable “m” which represents an amount of reviews required to reach statistical significance, however neither the specification nor the claims indicate what that amount would be or how that amount would be determined. It appears that one of ordinary skill in the art would not know what “an amount required to reach statistical significance” would be.  It would appear that the Applicant is intending to determine a value or rank for a similar product listing to add to the first term of the equation, however because there is no explanation for what 
	Claim 11 which depends from claim 10, recites an identical equation for calculating a contribution relative reputation rank:
	
            
                c
                o
                n
                t
                r
                i
                b
                u
                t
                i
                o
                n
                 
                r
                e
                l
                a
                t
                i
                v
                e
                 
                r
                e
                p
                u
                t
                a
                t
                i
                o
                n
                 
                r
                a
                n
                k
                 
                =
                 
                
                    
                        
                            
                                v
                            
                            
                                v
                                +
                                m
                            
                        
                    
                
                r
                 
                +
                 
                
                    
                        
                            
                                m
                            
                            
                                v
                                +
                                m
                            
                        
                    
                
                c
            
        

Where, 
r = a mean value of product ratings of product reviews for product listings that are related to the contribution record;
 v = an aggregated relative weight of reviews that are related to the contribution record; m = an amount of reviews required to reach statistical significance measured by relative weight;
c = a mean value for product ratings of product reviews for product listings related to similar contribution records.
Similar to claim 9, the variable “m” represents an undefined/arbitrary amount of reviews required to reach statistical significance, and as discussed above at claim 9 there is no example or explanation for what “an amount required to reach statistical significance” would be or how it’s determined, therefore the claim is found to be indefinite.
	The Examiner understands that the Applicant is intending to calculate a rank for a contributor, however due to the issues mentioned above regarding the scope of what 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim(s) 1-29 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it is determined that Claim(s) 1-29 are directed to a system and method.

Under the 2019 PEG Step 2A, Prong 1 analysis, Claim 1 recites, “A reputation network system, comprising: a) a reputation network server; and b) at least one reputation network device; wherein the reputation network server is configured to enable a listing owner user to create and store a product listing for a product, in communication via the at least one reputation network device; wherein the product listing comprises a feedback rebate offer; wherein the reputation network server is configured to enable a contributor user to create and store a contribution record in relation to the product listing, in communication via the at least one reputation network device; wherein the contribution record comprises contribution information; wherein the reputation network server is configured to enable a consumer user to create and store a product review on the reputation network server, in communication via the at least one reputation network device; and wherein the reputation network server is configured to enable the consumer user to redeem the feedback rebate offer and receive a corresponding feedback rebate after providing the product review. The underlined limitations of the Claim(s) indicate additional elements that are to be further evaluated at Step 2A-2. Claim(s) 15 and 22 is/are similar to claim 1 except for reciting: A reputation network system (Claim 15) and A reputation network method (Claim 22), therefore claim(s) 15 and 22 are analyzed similarly to claim 1.  The limitations of the claims recite a common business practice of offering an incentive for reviewing a product or service, and ranking products/services based on user feedback.
	The limitations of the Claim(s) are found to be within the enumerated group(s) of Certain Methods of Organizing Human Activity, specifically as it relates to 
Dependent Claim(s) 2-14, 16-21, and 23-29 are also considered as encompassed by the abstract idea as indicating processing a purchase transaction (Claim 2, 23), a database comprising stored data (Claim 3-4, 16-18, 24-26), calculating a relative weight for a product review (Claim 6-7, 19-20, 27), calculating a relative reputation rank (Claim 8, 9, 28), calculating a contribution reputation rank (Claim 10, 11, 21, 29), displaying product listings and product reviews on a device interface (Claim 12, 13), displaying contributor information on the interface of the device (Claim 14).

Under the 2019 PEG Step 2A, Prong 2 analysis, the limitations of A reputation network system, reputation network device, and a reputation network server (Claim 1, 15) does not integrate the judicial exception into practical application because the claims recite generic computer components performing generic computer functions which amounts to nothing more than mere instructions to implement the abstract idea in a computer environment. Depending claims 3-4, 16-18, 24-26 recite a reputation database comprising several different records, the claim elements are regarded as merely data gathering and therefore an insignificant extra solution activity, see MPEP at 2106.05(g).


Under the 2019 PEG Step 2B analysis, the Claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Depending claims 3-4, 16-18, 24-26 recite a reputation database comprising several different records, the claim elements are regarded as merely data gathering and therefore an insignificant extra solution activity (see MPEP at 2106.05(g)).  The claim includes that, as stated above, it is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 8-9, 12-16, 18, 20, 22-24, 26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abel et al (US 2014/0236687 A1), hereinafter “Abel”, in view of Winslade et al (US 8,533,039 B1), hereinafter “Winslade”.
	 
Claim 1: Abel discloses A reputation network system (see 0155), comprising: 
	a) a reputation network server (0155-0156, server);
	and b) at least one reputation network device (0157, network access devices, personal computer (PC) (including, but not limited to, a desktop PC, a laptop or a tablet), smart television, Internet-enabled TV, person digital assistant, smartphone, cellular phone or mobile communication device);
	wherein the reputation network server is configured to enable a contributor user to create and store a contribution record in relation to the product listing, in communication via the at least one reputation network device, wherein the contribution record comprises contribution information (see at least 0008-0009, 0083, 0094, the contribution system stores the contribution in association with the related marketed offering and also in association with the user's profile, 0157); 
	wherein the reputation network server is configured to enable a consumer user to create and store a product review on the reputation network server, in communication via the at least one reputation network device (0082-0083, the user can select “rate this” to create a review for a marketed offer, 0106, 0157, the scoring system is accessible by a networked device such as a personal computer or smartphone); 
	Where Abel discloses storing marketed offers (see a 0057, Fig 2. 28) it is not clear if the marketed offer is created by the merchant at the server or just acquired from a merchant, therefore it appears that Abel may not explicitly disclose, wherein the reputation network server is configured to enable a listing owner user to create and store a product listing for a product, in communication via the at least one reputation network device, further where Abel discloses rewarding a user for providing feedback with points, coupons or discounts after providing the product review (0079, 0136) it appears that Abel may not explicitly disclose a that the reward is a rebate offer and enabling the user to redeem the rebate, therefore Abel may not explicitly disclose, wherein the product listing comprises a feedback rebate offer; and wherein the reputation network server is configured to enable the consumer user to redeem the feedback rebate offer and receive a corresponding feedback rebate, however, Winslade teaches a system and method for enabling online merchants to create product listings that include a rebate offer (see Col 10:44-48, Col 16:21-26, Col 12:16-21, promotional offer postings, see also Col 19:23-33, processing any transactions and rebate redemptions by the user, Col 13:8-24, Col 13:40-45). The Examiner finds enabling a merchant to create and store product listings that include a rebate offer to be applying a known technique to a known device, method, product ready for improvement to yield predictable results.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or incorporate the technique of enabling a merchant to create and store product listings that include rebate offers of 
	 
	Claim 2: Abel in view of Winslade discloses The reputation network system of claim 1, Abel discloses enabling a user to make a purchase by providing links to the merchant of the marketed offer (see Abel at 0136) it appears that the processing of the purchase transaction is not done at the server, therefore it appears that Abel may not explicitly disclose,  wherein the reputation network server is configured to enable the consumer user to process a purchase transaction related to the product, Winslade however teaches processing a purchase transaction related to the product (Winslade at Col 13:35-50). The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate or modify the system and method of incentivizing product reviews with processing a purchase transaction as taught by Winslade in order to allow the user to purchase the product(s) and/or redeem rebates as taught by Winslade at Col 13:35-50.   

	Claim 3: Abel in view of Winslade discloses The reputation network system of claim 1, wherein the reputation network server further comprises a reputation 

	Claim 8: Abel in view of Winslade disclose The reputation network system of claim 1, wherein the reputation network server is configured to calculate a product listing relative reputation rank as a weighted measure of product ratings of product reviews related to the product listing (Abel at 0130, the ranking list is sortable according to the NPS score or likelihood recommendation score, 0134-0135, minor and major weights are adjustable by the user based on importance).

	Claim 9: Abel in view of Winslade disclose The reputation network system of claim 8, wherein the reputation network server is configured to calculate the product listing relative reputation rank, such that: the product listing relative reputation rank = (v/(v+m)) x r + (m/(v+m)) x c; wherein r = a mean value of product ratings of product reviews for the product listing; v = a number of reviews for the product listing measured by relative weight; m = an amount of reviews required to reach statistical significance measured by relative weight; and c = a mean value of product ratings of product reviews for similar product listings ( Abel at 0111, 0113, 0118, 0120-0121, 0123).
	
	Claim 12: Abel in view of Winslade disclose The reputation network system of claim 1, wherein the reputation network device is configured with a graphical user interface to show a combined presentation of the product listing and at least one  (Abel at 0094, see also Fig. 21, 158). The Examiner understands the “related” contributor indicates a contributor associated with the product listing.

	Claim 13: Abel in view of Winslade disclose The reputation network system of claim 12, wherein the combined presentation of the product listing further comprises at least one related product review (Abel at 0081, the contribution system displays the reviews or contributions associated with the marketed offering).

	Claim 14: Abel in view of Winslade disclose The reputation network system of claim 1, wherein the reputation network device is configured with a graphical user interface to show a combined presentation of the contributing user and at least one related contribution record (Abel at 0094, see also Fig. 21, 158). The Examiner understands that “at least one related contribution record” to mean any information pertaining to a contributor that is associated with the product listing.
	
	Claim 15: Abel discloses A reputation network system (see 0155), comprising: 
	a reputation network server (0155-0156, server), 
	wherein the reputation network server is configured to enable a contributor user to create and store a contribution record in relation to the product listing, wherein the contribution record comprises contribution information (see at least 0008-0009, 0083, 0094, the contribution system stores the contribution in association with the related marketed offering and also in association with the user's profile, 0157); 

	Where Abel discloses storing marketed offers (see a 0057, Fig 2. 28) it is not clear if the marketed offer is created by the merchant at the server or just acquired from a merchant, therefore it appears that Abel may not explicitly disclose, which is configured to enable a listing owner user to store a product listing for a product, further where Abel discloses rewarding a user for providing feedback with points, coupons or discounts after providing the product review (0079, 0136) it appears that Abel may not explicitly disclose a that the reward is a rebate offer and enabling the user to redeem the rebate, therefore Abel may not explicitly disclose, wherein the product listing comprises a feedback rebate offer; and wherein the reputation network server is configured to enable the consumer user to redeem the feedback rebate offer and receive a corresponding feedback rebate, however, Winslade teaches a system and method for enabling online merchants to create product listings that include a rebate offer, see Col 10:44-48, Col 16:21-26, Col 12:16-21, promotional offer postings, see also Col 19:23-33, and processing any transactions and rebate redemptions by the user, Col 13:8-24, Col 13:40-45. The Examiner finds enabling a merchant to create and store product listings that include a rebate offer to be applying a known technique to a known device, method, product ready for improvement to yield predictable results.


	Claim 16: The reputation network system of claim 15, wherein the reputation network server further comprises a reputation database, comprising: a) a listing data entity, which comprises product listing records, which comprise the product listing; b) a contribution data entity, which comprises contribution records, each relating a contribution role for a corresponding contributing user to a corresponding product listing, wherein there is a one-to-many relationship between the product listing records and the contribution records; c) a feedback data entity, which comprises feedback records for storing feedback of the consumer user in relation to the product listing records wherein there is a one-to-many relationship between the product listing records and the feedback records; and d) a user data entity, comprising user information records, wherein there is a one-to-many relationship between the user information records and the product listing records, wherein there is a one-to-many relationship between the user information records and the contribution records, and wherein there  (Abel 0008-0009, 0083, the system stores user-specific data including employment information, marketed offers associated with the user, the review/grade of marketed offers, and points/awards earned by the user for providing reviews, see also, 0096-0097).  The Examiner understands that the system and method of Abel stores user specific information in association with each marketed offer that is reviewed by a user, thus creating a one-to-many relationship between the user records and the feedback records, a one-to-many relationship between the user records and the product listing records, a one-to-many relationship between the user information records and the contribution records, a one-to-many relationship between the product listing records and the feedback records, and a one-to-many relationship between the user information records and the contribution records.

	Claim 18: Abel in view of Winslade disclose The reputation network system of claim 17, wherein the reputation database further comprises: a joint role tag entity, which comprises role tag records, which link role records with contribution records, listing records, and user information records; wherein there is a one-to-many relationship between the listing records and the role tag records; wherein there is a one-to-many relationship between the contribution records and the role tag records; wherein there is a one-to-many relationship between the user information records and the role tag records; and wherein there is a one-to-many relationship between the role records and the role tag records (Abel at 0008-0009, 0083, 0096, see also Fig. 21, 158). 

	Claim 20: Abel in view of Winslade disclose The reputation network system of claim 15, wherein the reputation network server is configured to calculate a product listing relative reputation rank as a weighted measure of product ratings of product reviews related to the product listing (Abel at 0130, the ranking list is sortable according to the NPS score or likelihood recommendation score, 0134-0135, minor and major weights are adjustable by the user based on importance).

	Claim 22: Abel discloses A reputation network method, comprising:  
	c) creating a product review for the product, wherein a consumer user provides the product review (0082-0083, the user can select “rate this” to create a review for a marketed offer, 0106); 
	b) creating a contribution record in relation to the product listing, wherein the contribution record comprises contribution information, wherein the contribution record is stored in the reputation database (see at least 0008-0009, 0083, 0094, the 
	Where Abel discloses storing marketed offers (see a 0057, Fig 2. 28) it is not clear if the marketed offer is created by the merchant at the server or just acquired from a merchant, therefore it appears that Abel may not explicitly disclose, a) creating a product listing for a product, Further, where Abel discloses rewarding a user for providing feedback with points, coupons or discounts after providing the product review (0079, 0136) it appears that Abel may not explicitly disclose a that the reward is a rebate offer and enabling the user to redeem the rebate, therefore Abel may not explicitly disclose, wherein the product listing comprises a feedback rebate offer, wherein the product listing is stored in a reputation database;  and d) redeeming the feedback rebate offer, such that the consumer user receives a corresponding feedback rebate, however, Winslade teaches a system and method for enabling online merchants to create product listings that include a rebate offer, see Col 10:44-48, Col 16:21-26, Col 12:16-21, promotional offer postings, see also Col 19:23-33, and processing any transactions and rebate redemptions by the user, Col 13:8-24, Col 13:40-45. The Examiner finds enabling a merchant to create and store product listings that include a rebate offer to be applying a known technique to a known device, method, product ready for improvement to yield predictable results.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or incorporate the technique of enabling a merchant to create and store product listings that include rebate offers of 

	Claim 23: Abel in view of Winslade discloses The reputation network method of claim 22, where Abel discloses enabling a user to make a purchase by providing links to the merchant of the marketed offer (see Abel at 0136) it appears that the processing of the purchase transaction is not done at the server, therefore it appears that Abel may not explicitly disclose, further comprising processing a purchase transaction related to the product listing, Winslade however teaches processing a purchase transaction (Winslade at Col 13:35-50). The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate or modify the system and method of incentivizing product reviews with processing a purchase transaction as taught by Winslade in order to allow the user to purchase the product(s) and/or redeem rebates as taught by Winslade at Col 13:35-50. 
	
	Claim 24: Abel in view of Winslade disclose The reputation network method of claim 22, wherein the reputation database, comprises: a) a listing data entity, which comprises product listing records, which comprise the product listing;  74Customer No. 107840PATENT Docket No. 1901-0001 b) a contribution  
	The Examiner understands that the system and method of Abel stores user specific information in association with each marketed offer that is reviewed by a user, thus creating a one-to-many relationship between the user records and the feedback records, a one-to-many relationship between the user records and the product listing records, a one-to-many relationship between the user information records and the contribution records, a one-to-many relationship between the product listing records 

	Claim 26: Abel in view of Winslade disclose The reputation network method of claim 25, wherein the reputation database further comprises:  75Customer No. 107840PATENT Docket No. 1901-0001 a joint role tag entity, which comprises role tag records, which link role records with contribution records, listing records, and user information records; wherein there is a one-to-many relationship between the listing records and the role tag records; wherein there is a one-to-many relationship between the contribution records and the role tag records; wherein there is a one-to-many relationship between the user information records and the role tag records; and wherein there is a one-to-many relationship between the role records and the role tag records (Abel at 0008-0009, 0083, 0096, see also Fig. 21, 158),
	 The Examiner understands that the system of Abel stores the role of the user in association with each marketed offer that has been reviewed by the user, indicating that the user can select a different role for each marketed offer reviewed by the user thus creating a one-to-many relationship between the user records and the role records, according to 0117, each role record can belong to multiple contribution records, multiple listings, and multiple contributors through the joint role tag object.

	Claim 28: Abel in view of Winslade disclose The reputation network method of claim 22, further comprising calculating a product listing relative reputation rank as a weighted measure of product ratings of product reviews related to the product listing .

Claim 4-5,  10-11, 17, 21, 25, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abel in view of Winslade, further in view of Cierniak et al (US 2011/0041075 A1), hereinafter “Cierniak”.

	Claim 4: Abel in view of Winslade disclose The reputation network system of claim 3, wherein the reputation database further comprises: a role entity, which comprises role records, such that each role record is related to multiple contribution records, multiple product listing records, and multiple user information records (Abel at 0008-0009, 0083, 0096-0097), where Abel discloses scoring each of the contributors according to points and listing the top scoring contributors (see at least 0079-0080), it is not clear if the contributors are ranked by role, therefore it appears that Abel in view of Winslade may not explicitly disclose each comprising an average reputation rank; Cierniak, however discloses a reputation database and ranking the reputation of users acting in different roles (see Cierniak at 0006, 0029, 0086-0087). The Examiner finds that determining a reputation rank for a user acting in different roles to be applying a known technique to a known device, method or product ready for improvement to yield predictable results.
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or incorporate the system and method of selecting a role for the user in association with a marketed offer and calculating a score for a contributor of Abel in view of Winslade with the technique of calculating a reputation rank for different roles associated with the user as taught by Cierniak in order to rank the user according to the role of the user in relation to the product listing. According to the MPEP 2143(I) (D) applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.

	Claim 5: Abel in view of Winslade and Cierniak discloses The reputation network system of claim 4, wherein the reputation database further comprises: a joint role tag entity, which comprises role tag records, which link role records with contribution records, listing records, and user information records; wherein there is a one-to-many relationship between the listing records and the role tag records; wherein there is a one-to-many relationship between the contribution records and the role tag records; wherein there is a one-to-many relationship between the user information records and the role tag records; and wherein there is a one-to-many relationship between the role records and the role tag records (Abel at 0008-0009, 0083, 0096, see also Fig. 21, 158). 	The Examiner understands that the system of Abel stores the role of the user in association with each marketed offer that has been reviewed by the user, indicating that the user can select a different role for each marketed offer reviewed by the user thus 

	Claim 10: Abel in view of Winslade disclose The reputation network system of claim 1, however where Abel discloses scoring each of the contributors according to points and listing the top scoring contributors (Abel 0079-0080), it appears that Abel may not explicitly disclose, wherein the reputation network server is configured to calculate a contribution relative reputation rank as a weighted measure of relative reputation ranks of product listings that are related to the contribution record, Cierniak, however discloses calculating a reputation rank for a user based on ratings of comments/postings of product reviews (Cierniak at 0053, 0055, 0058, 0077, 0091).  
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or incorporate calculating a reputation rank for a user based of the ratings of comments/postings of product reviews with scoring each of the contributors according to points and listing the top scoring contributors of Abel in view of Winslade in order to calculate a contribution relative reputation rank for a contributor based on the ranking/rating of product reviews (Cierniak at 0058, 0077).
 
	Claim 11: Abel in view of Winslade and Cierniak disclose The reputation network system of claim 10, however it appears that Abel in view of Winslade may not explicitly 

	Claim 17: Abel in view of Winslade disclose The reputation network system of claim 16, wherein the reputation database further comprises: a role entity, which comprises role records, such that each role record is related to multiple contribution records, multiple product listing records, and multiple user information records  (Abel at 0008-0009, 0083, 0096-0097), where Abel discloses scoring each of the contributors according to points and listing the top scoring contributors (see at least 0079-0080), it is not clear if the contributors are ranked by role, therefore it appears that Abel in view of Winslade may not explicitly disclose each comprising an average reputation rank; Cierniak, however discloses a reputation database and ranking the reputation of users acting in different roles (see Cierniak at 0006, 0029, 0055, 0086-0087). The Examiner finds that determining a reputation rank for a user acting in different roles to be 
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or incorporate the system and method of selecting a role for the user in association with a marketed offer and calculating a score for a contributor of Abel in view of Winslade with the technique of calculating a reputation rank for different roles associated with the user as taught by Cierniak in order to rank the user according to the role of the user in relation to the product listing (Cierniak 0029). According to the MPEP 2143(I) (D) applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.

	Claim 21: Abel in view of Winslade disclose The reputation network system of claim 15, however where Abel discloses scoring each of the contributors according to points and listing the top scoring contributors (Abel 0079-0080), it appears that Abel may not explicitly disclose, wherein the reputation network server is configured to calculate a contribution relative reputation rank as a weighted measure of relative reputation ranks of product listings that are related to the contribution record, Cierniak, however discloses calculating a reputation rank for a user based on ratings of comments/postings of product reviews (Cierniak at 0053, 0055, 0058, 0077, 0091).  The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or 

	Claim 25: Abel in view of Winslade disclose The reputation network method of claim 24, wherein the reputation database further comprises: a role entity, which comprises role records, such that each role record is related to multiple contribution records, multiple product listing records, and multiple user information records (Abel at 0008-0009, 0083, 0096-0097), where Abel discloses scoring each of the contributors according to points and listing the top scoring contributors (see at least 0079-0080), it is not clear if the contributors are ranked by role, therefore it appears that Abel in view of Winslade may not explicitly disclose each comprising an average reputation rank; Cierniak, however discloses a reputation database and ranking the reputation of users acting in different roles (see Cierniak at 0006, 0029, 0055, 0086-0087). The Examiner finds that determining a reputation rank for a user acting in different roles to be applying a known technique to a known device, method or product ready for improvement to yield predictable results.
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or incorporate the system and method of selecting a role for the user in 

	Claim 29: Abel in view of Winslade disclose The reputation network method of claim 22, however where Abel discloses scoring each of the contributors according to points and listing the top scoring contributors (Abel 0079-0080), it appears that Abel may not explicitly disclose, further comprising calculating a contribution relative reputation rank as a weighted measure of relative reputation ranks of product listings that are related to the contribution record, Cierniak, however discloses calculating a reputation rank for a user based on ratings of comments/postings of product reviews (Cierniak at 0053, 0055, 0058, 0077, 0091).  The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or incorporate calculating a reputation rank for a user based of the ratings of comments/postings of product reviews with scoring each of the contributors according to points and listing the top scoring contributors of Abel in view of Winslade in order to calculate a contribution relative reputation rank for a contributor based on the ranking/rating of product reviews (Cierniak at 0058, 0077).

 Claim 6-7, 19, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abel in view of Winslade, further in view of Dunst et al (US 2013/0346160 A1), hereinafter “Dunst”.

	Claim 6: Abel in view of Winslade discloses The reputation network system of claim 1, however it appears that Abel in view of Winslade may not explicitly disclose, wherein the reputation network server is configured to calculate a relative weight for the product review, wherein the relative weight is equal to a weighted measure of at least one consumer interaction related to the product review, Dunst, however teaches incentivizing consumer’s to provide feedback and weighting feedback information based on consumer value (see at least 0070), where the consumer value is determined based on spending patterns of the consumer (Dunst at 0050, 0063), according to the specification at ¶0165 consumer interaction includes business transactions which, “can include information such as the amount paid by the consumer for the product, the amount purchased, frequency of purchases, length of time until delivery, warranty terms, product condition at purchase, length of use”, the elements listed at ¶0165 are indicative of the user’s spending patterns. 
	The Examiner finds and understands it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or incorporate the technique of weighting consumer feedback based on the consumer’s spending pattern of Dunst with the system and method of ranking 

	Claim 7: Abel in view of Winslade and Dunst discloses The reputation network system of claim 6, however it appears that Abel in view of Winslade may not explicitly disclose, wherein the relative weight is equal to a number of products purchased by the consumer user in relation to the product review, Dunst, however teaches incentivizing a consumer to provide feedback and weighting the consumer’s feedback based on the consumer’s value to the retailer (see at least 0070), where  consumer value is determined based on spending patterns of the consumer (Dunst at 0050, 0063),  Dunst does not explicitly disclose that the weighting is based on the number of products purchased by the consumer, however the Examiner finds and understands that it would be apparent to one of ordinary skill in the art that a “number of products purchased” is a spending pattern and thus it would have been obvious to one of ordinary skill in the art to use or try the number of products purchased as the relative weight for weighting feedback with reasonable expectation of success. 
	
	Claim 19: Abel in view of Winslade discloses The reputation network system of claim 15, however it appears that Abel in view of Winslade may not explicitly disclose, wherein the reputation network server is configured to calculate a relative weight for the product review, wherein the relative weight is equal to a weighted measure of at 

	Claim 27: Abel in view of Winslade discloses The reputation network method of claim 22, however it appears that Abel in view of Winslade may not explicitly disclose, further comprising calculating a relative weight for the product review, wherein the relative weight is equal to a weighted measure of at least one consumer interaction related to the product review, Dunst, however teaches incentivizing consumer’s to provide feedback and weighting feedback information based on consumer value (see at least 0070), where the consumer value is determined based on spending patterns of the consumer (Dunst at 0050, 0063), according to the specification at ¶0165 consumer interaction includes business transactions which, “can include information such as the amount paid by the consumer for the product, the amount purchased, frequency of purchases, length of time until delivery, warranty terms, product condition at purchase, 
	The Examiner finds and understands it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or incorporate the technique of weighting consumer feedback based on the consumer’s spending pattern of Dunst with the system and method of ranking marketed offers based on weighted user feedback of Abel in view of Winslade in order to weight feedback more heavily from frequent or loyal consumers as opposed to infrequent or first-time shoppers as taught by Dunst at (0063).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELINDA GIERINGER whose telephone number is (408)918-7593.  The examiner can normally be reached on Monday - Friday (8AM-4PM ET).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.G./
Examiner, Art Unit 3622


/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622